273 F.3d 1072 (Fed. Cir. 2001)
BOBBY J. GLASS, CAROL ROSE (Individually and as Trustee of the Walter Lewis Rose, III Estate Trust), GARY D. STILLWELL, and STEPHEN D. STRICKLAND, Plaintiffs-Appellees,andFEDERAL DEPOSIT INSURANCE CORPORATION, Plaintiff-Appellee,v.UNITED STATES Defendant-Appellant.
00-5137
United States Court of Appeals for the Federal Circuit
November 15, 2001

Appealed from: United States Court of Federal Claims, Senior Judge Lawrence S. Margolis
Peter J. Broullire, III, of Albuquerque, New Mexico, for plaintiffs-appellees.
John V. Thomas, Associate General Counsel, Federal Deposit Insurance Corporation, of Washington, DC, filed a combined petition for rehearing and rehearing en banc for plaintiff-appellee.  With him on the rehearing brief were  John Dorsey, Tina A. Lamoreaux, and Stephen Kessler, Attorneys.
David M. Cohen, Director, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, filed a response for defendant-appellant.  With him on the brief were Stuart E. Schiffer, Deputy Assistant Attorney General;  Jeanne E. Davidson, Deputy Director; Katherine M. Kelly, Michael M. Duclos, and  William G. Kanellis, Trial Attorneys.
Before MICHEL, Circuit Judge, ARCHER, Senior Circuit Judge, and SCHALL, Circuit Judge.

ORDER

1
The FDIC has petitioned for rehearing of this court's decision dated July 24, 2001.  We grant the FDIC's petition for the limited purpose of amending our earlier opinion as follows:


2
(1)  The sentence beginning at page 11, line 5 is amended to read:


3
"While any net recovery by the FDIC would be distributed to creditors under the statutory scheme applicable to the Security receivership, in this case FRF-RTC has priority over all other creditors under this statutory scheme."


4
So ORDERED.